     Case 2:16-bk-17463-ER      Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32          Desc
                                  Main Document    Page 1 of 13


 1   Steven Jay Katzman, State Bar No. 132755
     skatzman@bmkattorneys.com
 2   David M. Guess, State Bar No. 238241
     dguess@bmkattorneys.com
 3   Anthony Bisconti, State Bar No. 269230
     tbisconti@bmkattorneys.com
 4
     BIENERT | KATZMAN, PLC
 5   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 6   Telephone: (949) 369-3700
     Facsimile: (949) 369-3701
 7

 8   -and-

 9   Andrew H. Sherman (pro hac vice)
     asherman@sillscummis.com
10   Boris I. Mankovetskiy (pro hac vice)
     bmankovetskiy@sillscummis.com
11   SILLS CUMMIS & GROSS P.C.
12   One Riverfront Plaza
     Newark, New Jersey 07102
13   Telephone: (973) 643-7000
     Facsimile: (973) 643-6500
14
     Co-Counsel to Michael R. Lane, Liquidating Trustee of the
15   Gardens Regional Hospital and Medical Center Liquidating Trust
16

17                               UNITED STATES BANKRUPTCY COURT
18                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
19   In re:                                         Case No. 2:16-bk-17463-ER
20   GARDENS REGIONAL HOSPITAL AND                  Chapter 11
     MEDICAL CENTER, INC., dba GARDENS
21   REGIONAL HOSPITAL AND MEDICAL                  LIQUIDATING TRUSTEE’S POST-
     CENTER,                                        CONFIRMATION STATUS REPORT PURSUANT
22                                                  TO LOCAL BANKRUPTCY RULE 3020-1
23                 Debtor.                          Post-Confirmation Status Conference
                                                    Judge: Hon. Ernest M. Robles
24                                                  Date: December 18, 2018
                                                    Time: 10:00 a.m.
25                                                  Place: U.S. Bankruptcy Court
                                                           255 E. Temple Street, Courtroom 1568
26                                                         Los Angeles, CA 90012
27

28

                                                     1
              LIQUIDATING TRUSTEE’S POST-CONFIRMATION STATUS REPORT PURSUANT TO LOCAL
                                       BANKRUPTCY RULE 3020-1
     Case 2:16-bk-17463-ER       Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                   Desc
                                   Main Document    Page 2 of 13


 1          TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY

 2   JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTOR, AND ALL

 3   OTHER PARTIES ENTITLED TO NOTICE:

 4          Michael R. Lane, Liquidating Trustee of the Gardens Regional Hospital and Medical Center

 5   Liquidating Trust (respectively, the “Trustee” and the “Trust”), hereby submits this post-confirmation

 6   status report pursuant to Rule 3020-1(b) of the Local Bankruptcy Rules for the U.S. Bankruptcy Court

 7   for the Central District of California and Paragraph 94 of the Findings of Fact, Conclusions of Law and

 8   Order Approving Joint Chapter 11 Plan of Liquidation [Dkt. No. 1327] (the “Confirmation Order”).1
 9          The Joint Chapter 11 Plan of Liquidation (as modified, the “Plan”) [Dkt. No. 1274] went

10   effective on October 10, 2018. Since that time the Trust has complied with all of the provisions of the

11   Plan and has made all of the presently required distributions under the Plan as described below.

12   I.     Schedule of Debts/Claims.

13          A.      Administrative Expense Claims

14          As set forth in Section D.2.a of the Disclosure Statement for Joint Chapter 11 Plan of Liquidation

15   Pursuant to Section 1125 of the Bankruptcy Code [Dkt. No. 1273] (the “Disclosure Statement”),

16   “Administrative Expense Claims are estimated to be between approximately $306,942 and $461,046,

17   exclusive of Professional Compensation and Reimbursement Claims, which amount is based upon proofs

18   of claim that have been filed with the Bankruptcy Court.” After the filing of the Disclosure Statement

19   and prior to the August 24, 2018 bar date for Administrative Expense Claims, approximately

20   $5,936,297.37 in liquidated Administrative Expense Claims were filed. See Claim Nos. 291-313. Some,

21   including the largest one, were facially erroneously filed as Administrative Expense Claims and are

22   actually pre-petition claims. See, e.g., Claim No. 307 ($5,000,000 pre-petition litigation claim). Others

23   are facially duplicative. See, e.g., Claim Nos. 297 & 298 (duplicative $90,000 claims). The Trustee is

24   working to analyze and resolve any disputes relating to the Administrative Expense Claims.

25

26

27
     1
28          Capitalized terms used but not defined herein have the meanings set forth in the Plan.
                                                         2
              LIQUIDATING TRUSTEE’S POST-CONFIRMATION STATUS REPORT PURSUANT TO LOCAL
                                       BANKRUPTCY RULE 3020-1
     Case 2:16-bk-17463-ER       Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                 Desc
                                   Main Document    Page 3 of 13


 1          B.      Professional Compensation and Reimbursement Claims

 2          There are five pending applications that have been filed seeking approval on a final basis of

 3   approximately $6,215,188.22 in Professional Compensation and Reimbursement Claims. See Dkt. Nos.

 4   1378 & 1382-83 & 1385-86.2 As of November 30, 2018, approximately $1,876,271.06 of this amount
 5   remains unpaid. A hearing will be held on December 19, 2018 at 10:00 a.m. on the five final fee

 6   applications that have been filed. The Trustee is analyzing the applications and is working to resolve any

 7   disputes relating to the Professional Compensation and Reimbursement Claims sought therein.

 8          C.      Priority Tax Claims

 9          There are no asserted Priority Tax Claims that have not yet been Allowed and remain unpaid.

10          D.      Statutory Fees

11          The Trust is current on the payment of all Statutory Fees.

12          E.      Class 1 (Priority Non-Tax Claims)

13          $77,731.21 in Priority Non-Tax Claims have not yet been Allowed and remain unpaid. The

14   Trustee is working to analyze and resolve any disputes relating to these Priority Non-Tax Claims.

15          F.      Class 2 (Secured Claims)

16          The Trust believes that there are no remaining, unresolved Secured Claims.

17          G.      Class 3 (General Unsecured Claims)

18          Asserted General Unsecured Claims, including disputed claims and claims under review,

19   currently total approximately $49,005,752.18. No distribution to holders of General Unsecured Claims

20   has yet been made. The Trustee is working to analyze and resolve any disputes relating to the General

21   Unsecured Claims, starting with the largest of the General Unsecured Claims.

22          H.      Class 4 (Convenience Claims)

23          Since the Effective Date, the Trust distributed a total of $25,576.34 to holders of Convenience

24   Claims, providing each of them with the lesser of 100% of the amount of their Convenience Claims and

25   $500, thereby satisfying all Convenience Claims in full. As a result, the Trust has fully complied with all

26   its obligations under the Plan to make distributions to holders of Convenience Claims.

27
     2
28          This excludes an ordinary course professional application to be paid $5,240.75. See Dkt. No. 1384.
                                                         3
              LIQUIDATING TRUSTEE’S POST-CONFIRMATION STATUS REPORT PURSUANT TO LOCAL
                                       BANKRUPTCY RULE 3020-1
     Case 2:16-bk-17463-ER       Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                 Desc
                                   Main Document    Page 4 of 13


 1          I.       Class 5 (Litigation Claims)

 2          Under the Plan, no distributions are to be made on account of Litigation Claims.

 3   II.    Post-Confirmation Tax Liabilities.

 4          No post-confirmation tax liabilities have come due at this time.

 5   III.   Projections as to Continuing Ability to Comply with the Terms of the Plan.

 6          The Trust has met all its obligations under the Plan to date, including in making the distributions

 7   described above, and expects that it will be able to meet all of its remaining obligations under the Plan.

 8   The Trust is currently holding $3,036,284.13 in book balance as of November 30, 2018.

 9   IV.    Estimation of the Date for Plan Consummation and Application for Final Decree.

10          The Trust is still in the early stages of performing its obligations under the Plan. The Effective

11   Date was only on October 10, 2018. The Trust is not in a position to estimate a date for entry of the final

12   decree at this time. In particular, the Trust is now prosecuting the Debtor’s appeal to the Ninth Circuit

13   relating to whether the State of California and its Department of Health Care Services violated the

14   automatic stay in withholding in excess of $4 million owing to the Debtor and setting off that amount

15   against payments owed by the Debtor without first obtaining an order from this Court granting relief

16   from the automatic stay. Although the appeal is fully briefed, it has not yet been set for oral argument

17   and it is unclear how quickly following oral argument the Ninth Circuit may issue its opinion. The

18   outcome of the Ninth Circuit appeal will have a significant impact on the extent distributions may be

19   available to holders of General Unsecured Claims. The Trust also continues to prosecute numerous

20   preference actions, which may also have an impact on the amount available for distribution.

21   V.     Recommendation.

22          To conserve limited resources, unless the Court has questions concerning this post-confirmation

23   status report or concerning the status of the Trust’s efforts in performing its obligations under the Plan,

24   the Trust recommends that the Court take the December 18, 2018 post-confirmation status conference off

25   calendar. The Trust further recommends that the Court not require a further post-confirmation status

26   report or post-confirmation status conference until at least ninety days after the Ninth Circuit issues its

27   opinion in the Trust’s appeal, at which time the Trust should be able to provide the Court with a

28   substantive update. To facilitate this, the Trust will reach out to the Court shortly following issuance of
                                                         4
                 LIQUIDATING TRUSTEE’S POST-CONFIRMATION STATUS REPORT PURSUANT TO LOCAL
                                          BANKRUPTCY RULE 3020-1
     Case 2:16-bk-17463-ER       Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                 Desc
                                   Main Document    Page 5 of 13


 1   the Ninth Circuit’s opinion to obtain a date and time for the next post-confirmation status conference.

 2

 3   Dated: December 4, 2018                           BIENERT | KATZMAN, PLC

 4
                                                       /s/ David M. Guess
 5
                                                       Steven J. Katzman
 6                                                     David M. Guess
                                                       Tony Bisconti
 7                                                     Co-Counsel to Michael R. Lane,
                                                       Liquidating Trustee of the Gardens Regional Hospital
 8                                                     and Medical Center Liquidating Trust
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
              LIQUIDATING TRUSTEE’S POST-CONFIRMATION STATUS REPORT PURSUANT TO LOCAL
                                       BANKRUPTCY RULE 3020-1
           Case 2:16-bk-17463-ER                 Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                                       Desc
                                                   Main Document    Page 6 of 13
 



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

903 Calle Amanecer Suite #350
San Clemente, CA 92673

A true and correct copy of the foregoing document entitled (specify): LIQUIDATING TRUSTEE’S POST-CONFIRMATION
STATUS REPORT PURSUANT TO LOCAL BANKRUPTCY RULE 3020-1 will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 4, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

See attached service list.

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 4, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

SERVED BY PERSONAL DELIVERY WITHIN 24 HOURS AFTER THE DOCUMENT IS FILED
Chambers of the Hon. Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

    12/4/2018                   David M. Guess                                                  /s/ David M. Guess
    Date                        Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:16-bk-17463-ER                     Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                                       Desc
                                                   Main Document    Page 7 of 13
 




TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Anthony Bisconti on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
tbisconti@bmkattorneys.com, 4579179420@filings.docketbird.com

Anthony Bisconti on behalf of Interested Party Michael Lane
tbisconti@bmkattorneys.com, 4579179420@filings.docketbird.com

Anthony Bisconti on behalf of Other Professional OFFICIAL COMMITTEE OF UNSECURED CREDITORS
tbisconti@bmkattorneys.com, 4579179420@filings.docketbird.com

Anthony Bisconti on behalf of Plaintiff Official Committee of Unsecured Creditors
tbisconti@bmkattorneys.com, 4579179420@filings.docketbird.com

Anthony Bisconti on behalf of Plaintiff Official Committee of Unsecured Creditors of Gardens Regional Hospital and
Medical Center, Inc.
tbisconti@bmkattorneys.com, 4579179420@filings.docketbird.com

Anthony Bisconti on behalf of Plaintiff Official Committee of Unsecured Creditors of Gardens Regional Hospital and
Medical Center, Inc. dba Gardens Regional Hospital and Medical Center
tbisconti@bmkattorneys.com, 4579179420@filings.docketbird.com

Karl E Block on behalf of Creditor Harbor-Gardens Capital I, LLC
kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com

Karl E Block on behalf of Creditor Paladin-Gardens Management LLC
kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com

Manuel A Boigues on behalf of Interested Party Courtesy NEF
bankruptcycourtnotices@unioncounsel.net, mboigues@unioncounsel.net

Bruce M Bunch on behalf of Creditor Doug Sunstedt
, pam@bunchlawyers.com

Louis J Cisz, III on behalf of Creditor Cerritos Gardens General Hospital Company
lcisz@nixonpeabody.com, jzic@nixonpeabody.com

Louis J Cisz, III on behalf of Defendant The Irving I. Moskowitz Foundation
lcisz@nixonpeabody.com, jzic@nixonpeabody.com

Louis J Cisz, III on behalf of Interested Party Courtesy NEF
lcisz@nixonpeabody.com, jzic@nixonpeabody.com

Joseph Corrigan on behalf of Creditor Iron Mountain Information Management, LLC
Bankruptcy2@ironmountain.com

Dawn M Coulson on behalf of Interested Party Courtesy NEF
dcoulson@eppscoulson.com, cmadero@eppscoulson.com

Lauren A Deeb on behalf of Defendant McKesson Health Solutions Holdings, Inc.
lauren.deeb@nelsonmullins.com,
zora.thomas@nelsonmullins.com;erica.nash@nelsonmullins.com;lori.stewart@nelsonmullins.com



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:16-bk-17463-ER                     Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                                       Desc
                                                   Main Document    Page 8 of 13
 



John P Desmond on behalf of Defendant Blue Cross Blue Shield of Michigan, Inc.
jdesmond@dickinsonwright.com, cgrinstead@dickinsonwright.com

Richard K Diamond on behalf of Interested Party Courtesy NEF
rdiamond@dgdk.com, DanningGill@gmail.com;rdiamond@ecf.inforuptcy.com

Beth Gaschen on behalf of Plaintiff Official Committee of Unsecured Creditors of Gardens Regional Hospital and Medical
Center, Inc.
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com

Barry S Glaser on behalf of Interested Party Courtesy NEF
bglaser@swesq.com, erhee@swesq.com

Jeffrey I Golden on behalf of Attorney Lobel Weiland Golden Friedman LLP
jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com

Jeffrey I Golden on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com

Jeffrey I Golden on behalf of Other Professional OFFICIAL COMMITTEE OF UNSECURED CREDITORS
jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com

Jeffrey I Golden on behalf of Plaintiff Official Committee of Unsecured Creditors of Gardens Regional Hospital and
Medical Center, Inc.
jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com

Rhonda S Goldstein on behalf of Creditor The Regents of the University of California
rhonda.goldstein@ucop.edu, lissa.ly@ucop.edu

Andrew B Goodman on behalf of Creditor Jane Winter
goodman2009@lawnet.ucla.edu

David Guess on behalf of Interested Party Michael Lane
dguess@bmkattorneys.com, 4579179420@filings.docketbird.com

Lawrence J Hilton on behalf of Creditor Cerner Health Services, Inc.
lhilton@onellp.com,
lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp.com

Michael Hogue on behalf of Defendant St. Vincent Anesthesia Medical Group, Inc.
hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com

David Jacobs on behalf of Interested Party Courtesy NEF
cemail@ebglaw.com, djacobs@ebglaw.com

Ivan L Kallick on behalf of Interested Party Courtesy NEF
ikallick@manatt.com, ihernandez@manatt.com

Ivan L Kallick on behalf of Interested Party KND Development 53, LLC
ikallick@manatt.com, ihernandez@manatt.com

Eve H Karasik on behalf of Interested Party Courtesy NEF
ehk@lnbyb.com

Steven J. Katzman on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
SKatzman@bmkattorneys.com,
admin@bmkattorneys.com;chowland@bmkattorneys.com;4579179420@filings.docketbird.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:16-bk-17463-ER                     Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                                       Desc
                                                   Main Document    Page 9 of 13
 




Talin Keshishian on behalf of Creditor FUJIFILM Medical Systems U.S.A., Inc.
tkeshishian@bg.law, ecf@bg.law

Gary E Klausner on behalf of Creditor Roxbury Healthcare Services, LLC
gek@lnbyb.com

Gary E Klausner on behalf of Creditor Sycamore Health Care Services, LLC
gek@lnbyb.com

Gary E Klausner on behalf of Creditor Sycamore Healthcare Services
gek@lnbyb.com

Gary E Klausner on behalf of Interested Party Courtesy NEF
gek@lnbyb.com

Stuart I Koenig on behalf of Creditor Anthem Blue Cross of California/Janet Andrea, Managing Associate General
Counsel
Skoenig@leechtishman.com, sfrey@leechtishman.com;jabrams@leechtishman.com

Stuart I Koenig on behalf of Interested Party Courtesy NEF
Skoenig@leechtishman.com, sfrey@leechtishman.com;jabrams@leechtishman.com

John P Kreis on behalf of Interested Party John P. Kreis, PC
jkreis@kreislaw.com, j.kreis@ca.rr.com

Dare Law on behalf of U.S. Trustee United States Trustee (LA)
dare.law@usdoj.gov

Elan S Levey on behalf of Creditor U.S. Department of Health and Human Services
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Defendant United States Department of Health and Human Services
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Wendy A Loo on behalf of Interested Party People of the State of CA
wendy.loo@lacity.org

Stephen A Madoni on behalf of Creditor Spine Surgical Implants, Inc.
stevemadoni@aol.com, nathally@madonilaw.com

Howard N Madris on behalf of Creditor Lenders Funding, LLC
hmadris@madrislaw.com

Howard N Madris on behalf of Interested Party Courtesy NEF
hmadris@madrislaw.com

Samuel R Maizel on behalf of Attorney Dentons US LLP
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor Gardens Regional Hospital and Medical Center, Inc.
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:16-bk-17463-ER                     Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                                       Desc
                                                  Main Document    Page 10 of 13
 



Boris I Mankovetskiy on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
bmankovetskiy@sillscummis.com

Boris I Mankovetskiy on behalf of Interested Party Courtesy NEF
bmankovetskiy@sillscummis.com

Boris I Mankovetskiy on behalf of Other Professional OFFICIAL COMMITTEE OF UNSECURED CREDITORS
bmankovetskiy@sillscummis.com

Amanda L Marutzky on behalf of Interested Party Courtesy NEF
amarutzk@wthf.com, bnavarro@watttieder.com

David W. Meadows on behalf of Creditor Olympus Corp. of the Americas
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com

Reed M Mercado on behalf of Interested Party Gardens Regional Hospital and Medical Center, Inc.
rmercado@sheppardmullin.com

John A Moe, II on behalf of Attorney Dentons US LLP
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Debtor Gardens Regional Hospital and Medical Center, Inc.
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Interested Party Gardens Regional Hospital and Medical Center, Inc.
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

Benjamin Nachimson on behalf of Defendant J.S.E. Emergency Medical Group, Inc.
ben.nachimson@wnlawyers.com, ben.nachimson@wnlawyers.com

Benjamin Nachimson on behalf of Interested Party Courtesy NEF
ben.nachimson@wnlawyers.com, ben.nachimson@wnlawyers.com

Abigail V O'Brient on behalf of Defendant Starstone National Insurance Company fka TORUS NATIONAL INSURANCE
COMPANY
avobrient@mintz.com, docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com

Steven G. Polard on behalf of Creditor Le' Summit Healthcare, LLC
spolard@ch-law.com, cborrayo@ch-law.com

Steven G. Polard on behalf of Interested Party Courtesy NEF
spolard@ch-law.com, cborrayo@ch-law.com

Steven G. Polard on behalf of Interested Party Promise Hospital of East Los Angeles, L.P.
spolard@ch-law.com, cborrayo@ch-law.com

Amelia Puertas-Samara on behalf of Creditor Employment Development Department
itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov

Kurt Ramlo on behalf of Interested Party Courtesy NEF
kr@lnbyb.com, kr@ecf.inforuptcy.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:16-bk-17463-ER                     Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                                       Desc
                                                  Main Document    Page 11 of 13
 




Faye C Rasch on behalf of Defendant Starstone National Insurance Company fka TORUS NATIONAL INSURANCE
COMPANY
frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com

Faye C Rasch on behalf of Plaintiff Official Committee of Unsecured Creditors of Gardens Regional Hospital and Medical
Center, Inc.
frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com

Paul F Ready on behalf of Creditor All State County Mutual Insurance Company, et al.
tamara@farmerandready.com

Paul F Ready on behalf of Creditor Laura Arroyo, et al.
tamara@farmerandready.com

David Reiss on behalf of Creditor Brookville Advisory LLC
dreiss@brookvilleadvisory.com

J. Alexandra Rhim on behalf of Creditor De Lage Landen
arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Interested Party Courtesy NEF
arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Respondent De Lage Landen Financial Services, Inc.
arhim@hrhlaw.com

Emily P Rich on behalf of Interested Party Courtesy NEF
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Mary H Rose on behalf of Attorney Buchalter Nemer, P.C.
mrose@buchalter.com, salarcon@buchalter.com

Mary H Rose on behalf of Creditor Promise Garden Lending Company, Inc.
mrose@buchalter.com, salarcon@buchalter.com

Mary H Rose on behalf of Interested Party Courtesy NEF
mrose@buchalter.com, salarcon@buchalter.com

Daniel Robert Schimizzi on behalf of Creditor Beckman Coulter, Inc.
dschimizzi@bernsteinlaw.com, cwirick@bernsteinlaw.com

George E Schulman on behalf of Interested Party Courtesy NEF
GSchulman@DGDK.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

Andrew H Sherman on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
asherman@sillscummis.com

Andrew H Sherman on behalf of Interested Party Courtesy NEF
asherman@sillscummis.com

Andrew H Sherman on behalf of Other Professional OFFICIAL COMMITTEE OF UNSECURED CREDITORS
asherman@sillscummis.com

Roman Shkodnik on behalf of Creditor Mario Alvarado
, roman@yeremianlaw.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:16-bk-17463-ER                     Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                                       Desc
                                                  Main Document    Page 12 of 13
 



Leonard M Shulman on behalf of Interested Party Strategic Global Management, Inc.
lshulman@shbllp.com

Gerald N Sims on behalf of Creditor BETA Risk Management Authority
jerrys@psdslaw.com, bonniec@psdslaw.com

Gerald N Sims on behalf of Defendant BETA Healthcare Group
jerrys@psdslaw.com, bonniec@psdslaw.com

Alan Stomel on behalf of Interested Party Courtesy NEF
alan.stomel@gmail.com, astomel@yahoo.com

Tiffany Strelow Cobb on behalf of Creditor Nuance Communications, Inc.
tscobb@vorys.com

Wayne R Terry on behalf of Interested Party Courtesy NEF
wterry@hemar-rousso.com

Douglas S Tilley on behalf of Creditor Intuitive Surgical
dtilley@singerbea.com

Gary F Torrell on behalf of Creditor RollinsNelson Grp, LLC
gft@vrmlaw.com

Gary F Torrell on behalf of Interested Party Courtesy NEF
gft@vrmlaw.com

Gary F Torrell on behalf of Interested Party RollinsNelson LTC Corp.
gft@vrmlaw.com

Gary F Torrell on behalf of Interested Party Bill Nelson
gft@vrmlaw.com

Gary F Torrell on behalf of Interested Party Vicki Rollins
gft@vrmlaw.com

Leslie A Tos on behalf of Creditor Laura Arroyo, et al.
Ltos@farmerandready.com, smeyer@farmerandready.com

Leslie A Tos on behalf of Creditor Manuel Ramirez
Ltos@farmerandready.com, smeyer@farmerandready.com

Leslie A Tos on behalf of Creditor Nelson Fermaint
Ltos@farmerandready.com, smeyer@farmerandready.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Anne A Uyeda on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
auyeda@bmkattorneys.com, admin@bmkattorneys.com;4579179420@filings.docketbird.com

Anne A Uyeda on behalf of Other Professional OFFICIAL COMMITTEE OF UNSECURED CREDITORS
auyeda@bmkattorneys.com, admin@bmkattorneys.com;4579179420@filings.docketbird.com

Kenneth K Wang on behalf of Interested Party California Department of Health Care Services
kenneth.wang@doj.ca.gov, Jennifer.Kim@doj.ca.gov;susan.lincoln@doj.ca.gov;yesenia.caro@doj.ca.gov

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:16-bk-17463-ER                     Doc 1394 Filed 12/04/18 Entered 12/04/18 17:27:32                                       Desc
                                                  Main Document    Page 13 of 13
 



Kenneth K Wang on behalf of Interested Party California Department of Public Health
kenneth.wang@doj.ca.gov, Jennifer.Kim@doj.ca.gov;susan.lincoln@doj.ca.gov;yesenia.caro@doj.ca.gov

Kenneth K Wang on behalf of Interested Party Courtesy NEF
kenneth.wang@doj.ca.gov, Jennifer.Kim@doj.ca.gov;susan.lincoln@doj.ca.gov;yesenia.caro@doj.ca.gov

Johnny White on behalf of Creditor J.S.E. Emergency Medical Group, Inc.
JWhite@wrslawyers.com, aparisi@wrslawyers.com

Johnny White on behalf of Interested Party Courtesy NEF
JWhite@wrslawyers.com, aparisi@wrslawyers.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
